EXHIBIT 32.2CERTIFICATION OFPRINCIPAL EXECUTIVE OFFICERPURSUANT TO 18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002In connection with the Quarterly Report of Kange Corp., (the "Company") on Form 10-Q for the quarterly period endedAugust 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Dr. Arthur Malone, Jr., the Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: October 12, 2016By:/s/ Dr. Arthur Malone, Jr.Dr. Arthur Malone, Jr.Chief Financial Officer
